Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Dabak et al.			:
Application No. 14/481,894			:		Decision on Petitions 
Filing Date: September 9, 2014		:
Patent No. 9,155,056				:				
Attorney Docket No. TI-64914C		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed May 25, 2021.  This is also a decision on a petition under 37 C.F.R. § 1.182 filed May 25, 2021, which requests expedited consideration of the petition under 37 C.F.R. § 1.78(c).

The renewed petition under 37 C.F.R. § 1.78(c) is granted.

The petition under 37 C.F.R. § 1.182 is granted.

A petition under 37 C.F.R. § 1.78(c) was filed on March 9, 2021.  The Office issued a decision dismissing the petition on March 23, 2021.  The renewed petition was filed on May 25, 2021.  
The renewed petition resolves the deficiencies identified in the prior decision.

The $420 petition fee for the petition under 37 C.F.R. § 1.182 has been charged to Deposit Account No. 20-0668 pursuant to general fee authorization language in the petition under
37 C.F.R. § 1.182.

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction filed March 9, 2021, in accordance with this decision on the petition under 37 C.F.R. § 1.78.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions